Citation Nr: 0412122	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
claimed as secondary to a service-connected left shoulder 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left shoulder strain, status post arthroscopic 
acromioplasty and distal clavicle incision.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from November 1988 to November 
1992, and subsequently served with the Army National Guard of 
Missouri from November 1992 to November 2002.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision of the 
RO.  The appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  

The veteran has raised a question as to whether he is 
entitled to additional compensation based on his dependents 
during the period January to March 2001.  That matter is 
referred to the RO for appropriate action. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant, 
and which part, if any, VA will attempt to obtain on behalf 
of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  

In the present case on appeal, additional actions are 
required to ensure fulfillment of VCAA's duty to notify and 
duty to assist.  

First, the RO has not provided the veteran with appropriate 
notice specific to the nature of evidence needed to establish 
entitlement to benefits for sleep apnea as secondary to 
service-connected disability pursuant to 38 C.F.R. § 3.310 
(2003) and Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).  
Nor has the RO notified the veteran as to the evidence needed 
to show entitlement to an increased and/or separate rating 
based on left shoulder scarring, consistent with Esteban v. 
Brown, 6 Vet. App. 259 (1994) and 38 C.F.R. § 4.14 (2003).

Second, the private medical records on file do not include 
records associated with the veteran's January 2001 left 
shoulder arthroscopic acromioplasty and distal clavicle 
incision at St. Johns Regional Health Center.  Such are 
potentially probative of the veteran's claims and should be 
obtained, along with any available post-operative hospital or 
outpatient treatment records from private and/or VA 
facilities.  

Third, the veteran's left shoulder was last examined in 
August 2001.  The veteran claims he has had little relief 
from shoulder symptoms since his surgery, and, additionally, 
that his scars warrant compensation.  Moreover, during the 
pendency of the veteran's appeal, the regulation governing 
the evaluation of diseases of the skin, to include scarring, 
was revised, effective August 30, 2002.  See 
67 Fed. Reg. 49,590-96 (July 31, 2002); see also corrections 
at 67 Fed. Reg. 58,448 (September 16, 2002).  Thus, remand 
for a contemporary examination to determine the nature and 
severity of all left shoulder manifestations, and for RO 
consideration of the propriety of assigning an evaluation 
based on left shoulder scarring, is warranted.

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the veteran and 
his representative, and provide written 
notice of the provisions of VCAA and its 
implementing regulations specific to each 
claim on appeal, specifically to include 
notice of the sort of evidence necessary 
to support his claims of secondary 
service connection and consideration of 
separate ratings based on scarring.  The 
RO should advise the veteran of the 
nature of the evidence needed to support 
his claims, to include the need to 
identify or submit medical evidence that 
links sleep apnea to service-connected 
disability or to service.  The RO should 
inform the veteran what evidence VA will 
obtain on his behalf and what evidence he 
should submit.  The RO should also 
request that the veteran identify the 
names and addresses of VA and/or private 
care providers who have treated him for 
left shoulder disability or sleep apnea, 
or any related or secondary 
symptomatology, from November 1992 to the 
present.  The veteran and his 
representative should be provided an 
adequate time in which to respond to the 
VCAA notice and the evidence request.  

2.  The RO should request and obtain 
copies of all medical records identified 
by the appellant, including copies any 
hospital or outpatient medical, surgery 
or physical therapy records from St. 
John's Regional Health Center, St. John's 
Physicians and Clinics, and associated 
Drs., including T. J. Harbach, J. D. 
Slater, and E. Huck, from November 1992 
to the present, if not already on file.  

3.  The RO should ascertain whether the 
veteran received any treatment for sleep 
apnea or his left shoulder from military 
personnel during any period of inactive 
duty for training or active duty for 
training with the Army National Guard in 
Missouri and obtain appropriate service 
medical and/or personnel records 
documenting such.  A response, negative 
or positive should be associated with the 
claims file.

4.  Upon the completion of the above, the 
RO should schedule the veteran for a VA 
examination of his left shoulder by a 
physician with the appropriate expertise 
to determine the nature and extent of 
symptoms due to service-connected left 
shoulder disability, to include scarring.  
The claims file must accompany the 
examination request and the completed 
examination reports should reflect review 
of the relevant evidence.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive ranges of left 
shoulder motion, including forward 
elevation, abduction, adduction, internal 
rotation and external rotation.  The 
examiner should comment on any functional 
limitations, if any, caused by pain or 
during flare-ups, expressed in terms of 
additional degrees of motion lost, if 
possible.  The examiner is also requested 
to identify whether pain is visibly 
manifested on movement of the joints, 
and, to identify the presence and degree, 
or absence, of muscle atrophy, changes in 
condition of the skin indicative of 
disuse, incoordination, weakness, fatigue 
or swelling.  

The examiner is also requested to 
identify the location, size and 
appearance of any left shoulder scars.  
The examiner should state whether there 
is any visible or palpable tissue loss; 
whether any scar is elevated or depressed 
on palpation or adherent to the 
underlying tissue; and, whether any scar 
is painful or tender to palpation.  The 
examiner should include a discussion as 
to the resulting restrictions on 
activities, to include motion limitation, 
if any.  

The examiner is also requested to confirm 
or refute the presence of any neurologic 
impairment attributable to the veteran's 
service-connected left shoulder 
disability, as distinct from any 
neurological deficit attributable to 
nonservice-connected cervical spine 
disability.  

5.  The RO must then review the claims 
file and ensure that any other 
notification and development action 
required by the VCAA and its implementing 
regulations is completed, consistent with 
all governing legal authority.

6.  Thereafter, the RO should 
readjudicate the claims on appeal, based 
on consideration of the entire 
evidentiary record and to include 
consideration of entitlement pursuant to 
38 C.F.R. §§ 3.310 and 4.14, 
respectively, and with consideration of 
the old and revised criteria for 
evaluating scarring.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction he and his 
representative should be provided a 
supplemental statement of the case-which 
should specifically include citation to 
38 C.F.R. §§ 3.310(a) and 4.14, Allen v. 
Brown, 7 Vet. App. 439, 448, 449 (1995); 
Esteban v. Brown, 6 Vet. App. 259 (1994), 
and, the criteria for scarring, old and 
revised.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  That 
supplemental statement of the case should 
include a recitation of all potentially 
applicable laws and regulations, to 
include the recent regulatory amendments 
pertinent to the evaluation of skin 
disorders, a recitation of the evidence 
considered in re-adjudicating the claims, 
and the reasons and bases for the 
determinations.  The veteran and his 
representative should be given the 
appropriate period of time to respond to 
the supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  No action is required on the part of the veteran 
or his representative until further notice is received.  He 
does, however, have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


